Exhibit 10.5

 

TECHNOLOGY SUBLICENSE AGREEMENT

 

THIS TECHNOLOGY SUBLICENSE AGREEMENT (the “Agreement”) is entered into as of
December 26th, 2003, by and between DNA DREAMFIELDS COMPANY, LLC, an Ohio
limited liability company (“DNA”), and DAKOTA GROWERS PASTA COMPANY, INC., a
North Dakota corporation (“Dakota Growers”).

 

W  I  T  N  E  S  S  E  T  H

 

WHEREAS, Dakota Growers, B-New, LLC, an Ohio limited liability company, TechCom
Group, LLC, a Florida limited liability company (“TechCom”), and Buhler, Inc., a
Minnesota corporation, have formed and capitalized DNA for the purposes of,
among other things, manufacturing in North America and selling globally, low
digestible carbohydrate pasta, rice and potatoes under the brand name,
“Dreamfields” (the “Brand”);

 

WHEREAS, Dakota Growers is in the business of manufacturing, marketing,
distributing and selling dry pasta products;

 

WHEREAS, Dakota Growers and DNA have entered into a certain Exclusive
Manufacturing Agreement (the “Manufacturing Agreement”), dated of even date
herewith, pursuant to which Dakota Growers has agreed to manufacture, on an
exclusive basis, low digestible carbohydrate dry pasta products under the Brand
(the “Products”), and DNA has engaged Dakota Growers to so manufacture, on an
exclusive basis, the Products, upon the terms and subject to the conditions of
the Manufacturing Agreement;

 

WHEREAS, Dakota Growers and DNA have entered into a certain Trademark License
Agreement (the “Trademark License”), dated of even date herewith, pursuant to
which DNA has granted to Dakota Growers an exclusive license to use the Brand in
connection with the manufacture, sale and distribution of the Products, upon the
terms and subject to the conditions of the Trademark License;

 

WHEREAS, Dakota Growers and DNA have entered into a certain Services Agreement
(the “Services Agreement”), dated of even date herewith, pursuant to which
Dakota Growers has agreed to provide to DNA, on an exclusive basis, certain
administrative, accounting, sales and distribution services to facilitate the
sale and distribution of the Products, upon the terms and subject to the
conditions of the Services Agreement;

 

WHEREAS, in connection with the formation and capitalization of DNA and pursuant
to the DNA, LLC Operating Agreement, TechCom granted to DNA an unconditional,
irrevocable, royalty-free, perpetual, exclusive and world-wide license to use
TechCom’s patent-pending technology (the “Technology”) to market and manufacture
the Products (the “TechCom License”), including all improvements to the
Technology thereafter developed by TechCom or DNA; and

 

WHEREAS, in order to facilitate Dakota Growers’ manufacture, on an exclusive
basis, of the Products, and the sale and distribution of the Products by Dakota
Growers, DNA desires to grant to Dakota Growers an exclusive sublicense to use
the Technology to manufacture the Products in North America.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the parties agree as
follows:

 

1.                                       Grant of Sublicense.  Subject to the
terms and conditions of this Agreement, DNA hereby grants to Dakota Growers an
unconditional, irrevocable, royalty-free, perpetual, exclusive, world-wide
sublicense to use the Technology, and any and all rights of use or ownership DNA
now or hereafter maintains in and to the Technology, for purposes of
manufacturing in North America, and marketing, selling and distributing
globally, the Products (the “Sublicensed Purposes”).  Dakota Growers may, at its
expense, make improvements to the

 

1

--------------------------------------------------------------------------------


 

Technology, as it deems appropriate, subject to the prior consent of DNA, and
the sublicense granted hereunder shall cover such improvements, provided Dakota
Growers promptly discloses to DNA, in writing, any improvements to the
Technology made by Dakota Growers.  DNA hereby acknowledges and agrees that the
sublicense granted hereby is exclusive to Dakota Growers and DNA hereby
represents and warrants to Dakota Growers that Dakota Growers’ use of the
Technology as contemplated hereby will not infringe upon the intellectual
property rights of any third party.

 

2.                                       Terms of Use.  Dakota Growers hereby
acknowledges and agrees that the sublicense of the Technology is limited to
Dakota Growers’ use of the Technology for the Sublicensed Purposes, and Dakota
Growers hereby agrees to use the Technology only for the Sublicensed Purposes,
subject to the condition that the Products must meet the Specifications (as
defined in the Manufacturing Agreement).  DNA shall be permitted, on reasonable
notice and during normal business hours, to enter the premises of Dakota Growers
to inspect Dakota Growers’ operations and verify that the Products being
manufactured under the Sublicense meet the Specifications.

 

3.                                       Foreign Markets; Patents.  If Dakota
Growers desires to use the Technology in any market outside of the United States
of America and patent applications have not yet been filed in such market, then
DNA agrees to pay all expenses and fees required during the period Dakota
Growers uses the Technology in such market pursuant to such license for the
preparation, filing, prosecution, maintenance, annuities related to any patent
application filed, such costs to be paid by DNA within thirty (30) days of
delivery of an invoice and reasonable supporting documentation.

 

4.                                       Infringement.  If DNA or Dakota Growers
becomes aware of any infringement or alleged infringement of any patent rights
covering the Technology, such party shall immediately notify the other party in
writing of the name and address of the alleged infringer, the alleged acts of
infringement, and the parties shall work jointly in good faith to use their
reasonable best efforts to prevent infringement and defend the patents, provided
all legal fees to do so shall be paid for by DNA, and any litigation shall be
directed by, and legal counsel shall be engaged by DNA, all with consultation by
Dakota Growers.

 

5.                                       Assignment.  Dakota Growers shall not
sublicense the Technology under this Agreement without the prior written consent
of DNA, except that Dakota Growers may sublicense the Technology under this
Agreement to any subsidiary of Dakota Growers without the prior written consent
of DNA.  DNA may not transfer or otherwise assign this Agreement without the
prior written consent of Dakota Growers, which consent may be denied in Dakota
Growers’ sole and absolute discretion.  In the event of any assignment or
transfer of the Manufacturing Agreement, the Trademark License and/or the
TechCom License, this Agreement shall contemporaneously therewith be
automatically assigned and transferred to the transferee or assignee of the
Manufacturing Agreement, the Trademark License and/or the TechCom License. If
the terms of the TechCom License are modified in any way, DNA shall give written
notice to Dakota Growers of such modifications and, if Dakota Growers consents
in writing to such modifications, every additional, changed, or altered term
shall contemporaneously therewith be automatically a term of this Agreement.

 

6.                                       Termination.

 

6.1                                 Dissolution and Insolvency.  If either party
hereto (an “Insolvent Party”) makes an assignment for the benefit of its
creditors, files a voluntary petition under federal or state bankruptcy or
insolvency laws, a receiver or custodian is appointed for that party’s business,
or proceedings are instituted against that party under federal or state
bankruptcy or insolvency laws that have not been stayed or dismissed within
sixty (60) days, this Agreement may be terminated by the party hereto other than
the Insolvent Party, with termination effective immediately upon written notice
to the Insolvent Party.

 

6.2                                 Breach.  If either party (the “Terminating
Party”) believes that the other party (the “Defaulting Party”) has materially
breached this Agreement, the Terminating Party shall give the Defaulting Party
written notice thereof (the “Notice to Cure”).  The Notice to Cure must state
the nature of the breach in reasonable detail

 

2

--------------------------------------------------------------------------------


 

and that the Terminating Party views such alleged breach as a basis for
terminating this Agreement.  If the Defaulting Party fails to cure the alleged
breach within sixty (60) days (the “Cure Period”) after its receipt of the
Notice to Cure, this Agreement shall, at the option of the Terminating Party,
terminate.  DNA expressly agrees that the remedies at law for any breach by DNA
of the exclusivity provisions of this Agreement, including, but not limited to,
Section 1 of this Agreement, would be inadequate and that, in addition to any
other remedies that Dakota Growers may have in the event of any such breach,
Dakota Growers shall be entitled to temporary and injunctive relief without the
necessity of proving actual damages or posting bond.  DNA acknowledges that
Dakota Growers would not enter into this Agreement unless DNA agreed to the
exclusivity provisions of this Agreement, including, but not limited to, Section
1 of this Agreement.

 

6.3                                 This agreement automatically terminates if
both the Manufacturing Agreement and the Services Agreement are terminated.  In
addition, this Agreement may be terminated by the mutual written consent of each
of Licensor and Licensee.

 

6.4                                 Survival.  Termination of this Agreement
shall not relieve either party of its obligations under this Agreement or for
liability for any breach of this Agreement to the extent any such obligation or
liability was incurred or arose prior to or in connection with the termination.

 

7.                                       Relationship of Parties.  Except as
provided in this Agreement or in any other agreement between Dakota Growers and
DNA, none of the parties will act or represent or hold itself out as having
authority to act as an agent or partner of the other party, or in any way bind
or commit the other party to any obligations.  Nothing contained in this
Agreement will be construed as creating a partnership, joint venture, agency,
trust or other association of any kind, each party being individually
responsible only for its obligations as set forth in this Agreement.  The
employees performing the services contemplated by this Agreement will remain
employees of Dakota Growers, and DNA shall not have any responsibility for such
employees.

 

8.                                       Force Majeure.  If Dakota Growers is
prevented from complying, either totally or in part, with any of the terms or
provisions of this Agreement by reason of war, rebellion, fire, flood, storm or
other acts of God, then upon written notice to DNA, the affected provisions and
requirements of this Agreement will be suspended during the period of such
disability, and Dakota Growers will make all reasonable efforts to remove such
disability as soon as practicable and to carry out is obligations under this
Agreement after such disability is removed.

 

9.                                       Notices.  Any notice, request, demand,
waiver, consent, approval or other communication which is required or permitted
to be given to any party hereunder will be in writing and will be deemed given
only if delivered to the party personally or sent to the party by facsimile
(followed by hard copy sent by registered or certified mail) or if sent by
reputable overnight courier, addressed to the party at its address set forth
below:

 

 

If to Dakota Growers:

 

If to DNA:

 

 

 

Dakota Growers Pasta Company, Inc.

 

DNA Dreamfields Company, LLC

One Pasta Avenue
Carrington, ND 58421
Attention: Thomas P. Friezen
Tel.: (701) 652 4893
Fax: (701) 652-3701

 

14 West Park Place
Oxford, OH 45056
Attention: Mike Crowley
Tel.: (513) 524-9256
Fax: (513) 524-5167

 

3

--------------------------------------------------------------------------------


 

with a copy to:

 

with a copy to:

 

 

 

Lindquist & Vennum P.L.L.P.

 

Ulmer & Berne LLP

4200 IDS Center
80 South Eighth Street
Minneapolis, MN 55402
Attention: Ronald D. McFall
Tel.: (612) 371-3551
Fax: (612) 371-3207

 

600 Vine Street
Suite 2800
Cincinnati, OH 45201
Attention: Scott P. Kadish
Tel.: (513) 762-6200
Fax: (513) 762-6245

 

10.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Ohio,
without giving effect to the principles of conflicts of law thereof.  ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY: (i) IN THE COURTS OF THE
STATE OF MINNESOTA (HENNEPIN COUNTY) OR IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MINNESOTA, IN THE CASE OF ANY LITIGATION COMMENCED BY DNA; AND
(ii) IN THE COURTS OF THE STATE OF OHIO (HAMILTON COUNTY) OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO, IN THE CASE OF ANY
LITIGATION COMMENCED BY DAKOTA GROWERS.  EACH PARTY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF MINNESOTA
(HENNEPIN COUNTY) AND OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
MINNESOTA FOR THE PURPOSE OF ANY SUCH LITIGATION COMMENCED BY DNA, AND EACH
PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS
OF THE STATE OF OHIO (HAMILTON COUNTY) AND OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO FOR THE PURPOSE OF ANY SUCH LITIGATION
COMMENCED BY DAKOTA GROWERS.  EACH OF THE PARTIES FURTHER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF MINNESOTA AND OHIO, RESPECTIVELY.  THE
PARTIES HEREBY EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

11.                                 Entire Agreement.  This Agreement
constitutes the entire understanding of the parties and supersedes any prior
agreements or understandings, written or oral, between the parties with respect
to the subject matter hereof.

 

12.                                 Construction; Interpretation; Severability. 
The parties agree that any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived.  If any provision,
clause or part of this Agreement, or the application thereof under certain
circumstances, is held invalid, the remainder of this Agreement, or the
application of such provision, clause or part under other circumstances, will
not be affected thereby.

 

13.                                 Further Assurances.  Each party will
cooperate and take such action as may be reasonably requested by the other party
in order to carry out the provisions and purpose of this Agreement and the
transaction contemplated hereby.

 

14.                                 No Third Party Beneficiaries.  This
Agreement is for the sole benefit of the parties and their permitted assigns and
nothing in this Agreement, expressed or implied, will give or be construed to
give to any person or entity, other than the parties and such assigns, any legal
or equitable rights hereunder.

 

4

--------------------------------------------------------------------------------


 

15.                                 Amendment and Waiver.  The parties may, by
mutual written agreement, amend this Agreement in any respect, and any party, as
to such party, may: (i) extend the time for the performance of any of the
obligations of the other party; (ii) waive any inaccuracies in representations
and warranties by the other party; (iii) waive compliance by the other party
with any of the agreements contained herein and performance of any obligations
by the other party; and; (iv) waive the fulfillment of any condition that is
precedent to the performance by such party of any of its obligations under this
agreement.  To be effective, any such amendment or waiver must be in writing and
signed by the party against whom enforcement of the same is sought.

 

16.                                 Confidentiality.  Each party agrees that all
information marked as confidential, proprietary, trade secrets, know how,
manuals and other information disclosed to it by the other party is confidential
and proprietary to the disclosing party (“Confidential Information”). 
Confidential Information shall not include information which: (a) is in or
hereafter enters the public domain through no fault or action of the party to
which it is disclosed; (b) is obtained by the party to which it is disclosed
from a third party which is not subject to any legal restriction on its right to
use and disclose such information; (c) is independently developed by employees
of the party to which it is disclosed without use of any Confidential
Information of the other party; or (d) is required by law or judicial or
administrative processes to be disclosed.  The parties agree not to use any
Confidential Information of the other party during the term of this Agreement
and for a period of three (3) years thereafter for any purpose other than as
permitted or required for performance hereunder.  Upon termination or expiration
of this Agreement for any reason, the parties shall return to each other all
Confidential Information of the other party in tangible form, including
Confidential Information in electronic or magnetic form.

 

17.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which will be deemed an original,
but which together will constitute one and the same instrument.

 

*  *  *  *  *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Technology Sublicense Agreement
to be duly executed effective as of the day and year first above written.

 

 

 

DAKOTA GROWERS PASTA COMPANY, INC.

 

 

 

 

 

 

 

 

By:

        /s/ Tim Dodd

 

 

Its:

        President/CEO

 

 

 

 

 

 

DNA DREAMFIELDS COMPANY, LLC

 

 

 

 

 

 

 

 

By:

        /s/ Mike Crowley

 

 

Its:

        President

 

 

6

--------------------------------------------------------------------------------